Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species A shown in Figure 6, including claims 1-4, 14-15, and 18-20 in the reply filed on 02/04/2021 is acknowledged and claims 5-13 are 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. The traversal is on two grounds that:
I. “FIGs 7-9 should be included in Species A, as well as FIG 6, which all also show the features recited in the generic independent claims 1,14 and 18” as set forth in the remark, pages 15-16  and
II. “it is respectfully submitted that the restriction requirement is in error and is not supportable under PCT Rules 13.1 and 13.2 since each of the claims share a single general inventive concept, namely, an attachment having a coupling recess with a central portion and first and second side portions on opposite sides of the central portion,…, as substantially recited in independent claims 1, 14 and 18”, as set forth in the remark, pages 17-18.
 This is not found persuasive because first, all of species A-I are clearly independent or distinct from each other and each of Species A-l has mutually exclusive features relative to the other species. For an example, the Species A, Figure 6 shows a coupling member including special technical features of a coupling recess (Figure 6 below, the recess 7 includes a first side portion 18 that has a shape different from a shape of a second side portion 20 and the first side portion that has one sloped surface NOT symmetrically shaped relative to an imaginary plane 13). 

    PNG
    media_image1.png
    584
    769
    media_image1.png
    Greyscale

As seen in the Species B, Figure 8a shows a different coupling member including special technical features of a deferent coupling recess (7, Figure 8a below, the recess 7 includes first and second side portions 18 and 20 that are generally identical shapes, a reversed cone shape of one central sloped surface 15, two non-parallel edges 17, 21, and the recess 7 is symmetrically shaped relative to an imaginary plane 13).

    PNG
    media_image2.png
    369
    597
    media_image2.png
    Greyscale

Therefore, the species A-B (Figure 6 and Figure 8a) are clearly distinct from each other and Applicant has elected the Species A for examination. With regards to claims 1, 14, and a new claim 18, these claims are generic and link to all of the species A-I, but these claims are deemed to have no special technical feature, and the claims are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rules 13.1 and 13.2 because the admitted art in this Application, US 8261452, or WO2014/191265 (art of record) appear to teach the subject matter of at least claim 1, 14, and 18. 
According to MPEP Annex B, Section (C) (ii), Unity of Invention, if an independent claim does not avoid the prior art, then the question whether there is still an inventive link between all the claims dependent on that claim needs to be careful considered. Since there is no inventive link established by the independent claim a restriction between the special technical features of the dependent claims is proper. Similar considerations apply in the case of a genus/species or combination/sub-combination situation. Applicant is required to elect one of the species. If these claims 1, 14, and 18 are later determined to be allowable (thus having a special technical feature), the restriction will be reconsidered and all claims properly dependent therefrom will be rejoined.
With regards to “the restriction requirement is in error and is not supportable under PCT rules 13.1 and 13.2 since each of claims share a single general inventive concept…” it is acknowledged, but it is not persuasive. See the response to arguments above and MPEP Annex B, Section (C) (ii) “Independent and Dependent Claims”, rule 13.1 “Unity of Invention” and 13.2 “Special technical features”. Since claims 1, 14, and 18 are deemed to have no special technical feature, and thus they do not bind the species (dependent claims) together as per MPEP Annex B, Section (C) (ii) “Independent and Dependent Claims”, rule 13.1 “Unity of Invention” and 13.2 “Special technical features”. 
Therefore, the restriction requirement is proper and not in error and is supported under PCT rules 13.1 and 13.2. If claims 1, 14, and 18 are later determined to be allowable (thus having a special technical feature), the restriction will be reconsidered and all claims properly dependent therefrom will be rejoined.
As the results above, Applicant elected the species A, Figure 6, it shows the at least one coupling recess 7 that has only one edge 17 bordered between the two side portions and the recess is NOT symmetrically shaped relative to an imaginary plane 13.
With regards to “claims 2-4 and a new claim 20”, these claims do not read on the elected species of Figure 6 because claim 2 requires to have “the sloped surface is bordered by an edge at each location where the sloped surface borders a respective one of the first and second side portions that are recessed relative to the sloped surface, and the edge being directed inwardly” as seen in Figures 8a-8g (Applicant’s specification, page 14, lines 4-9) and claims 3-4 and 20 require to a symmetrical shape of the at least one coupling recess as seen in Figure 8a, thus, claims 2-4 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 
With regards to claims 9, 11-13, Applicant has mistaken to withdraw claims 9, 11-13, however, these claims read on the species of Figure 6. Thus, claims 9 and 11-13 have been rejoined to the elected species. 
 Thus, claims 1, 9, 11-13, 14-15, and 18-19 are examined below and claims 2-8, 10, 16-17, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drive shaft and the drive means in claim 14
The drawings are objected to because Figures 6-7 show the central portion, as set forth in claims 1, 14, 18, but they are not enumerated the central portion. Applicant is requested to label a reference of the central portion and record to the specification.  
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the “shaft-like” element used in lines 3 and 10 is unclear.  See the discussion in the 112 (b) below.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the “shaft-like” used throughout in the specification is unclear. Applicant should delete the “-like” from the “shaft-like” element for avoiding confusion.  See the discussion in the 112 (b) below. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
The limitation in claim 1 “at least one treatment member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because it uses a generic placeholder “member” coupled with functional languages “for performing a treatment action” without reciting sufficient structure to achieve the function. See MPEP. 2181. Section A.
First, "member" is a generic substitute for “means”; second, the "member" is modified by functional language including “for performing a treatment action”; and third, the "member" is not modified by sufficient structure to perform the recited function because "treatment" preceding “member” describes the function, not the structure of the member.
Since the claim limitation invokes under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure that achieves and performs the claimed function, and or equivalents thereof.  See Applicant’s specification, page 9, the treatment member is a shaving head.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 14 and 18 have the same issue “at least one treatment member for performing a treatment action”.
This application, the claim limitation “drive means” for driving the drive shaft in claim 14, line 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the “means” is the generic placeholder and not modified by sufficient structure for performing the claimed function.
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 14 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. See Applicant’s specification, page 7, the drive means is a motor.
If applicant does not intend to have this limitation interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 11-15, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “an attachment” in the preamble of claim 1, render the claims indefinite, since the preamble is conveying to “an attachment”, but the body of the claim appears to be positively claimed at least one treatment member. Therefore, it is unclear what apparatus applicant is intending to encompass, the attachment or the attachment with at least one treating member. Claim 18 has the same issue of preamble “an attachment”.
Claim 1 recites a “shaft-like” element is unclear. As the claim is written, it is unclear what the meets and bounds of the “-like” and cannot be readily ascertained. Claims 11, 13-15, and 18-19 have the same issue of “shaft-like”. Examiner suggests to delete the “-like” from the “shaft-like” element.
Claim 14, line 5 “a coupling structure” is unclear whether the “coupling structure” refers to the coupling structure in claim 14, line 3 or an additional coupling structure.
Claim 14, line 5 “a main housing” is unclear whether the “main housing” refers to the main housing in claim 14, line 4 or an additional main housing. 
Claim 14, line 19 “the sloped surface” lacks of antecedent basic in the claim.
Claim 14, line 27 “a sloped surface” is unclear whether the “sloped surface” refers to the sloped surface in claim 14, line 19 or an additional sloped surface. 
All Claims dependent from claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11-15, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westerhof et al (US 8261452) hereinafter Westerhof.
Regarding claims 1 and 18, as best understood, Westerhof shows an attachment (a head structure 2, Figure 1) for a personal care device (Abstract “a shaving device”), the attachment comprising:
at least one treatment member (shaving heads 30A, B, C, Figure 1) for performing a treatment action (shaving); and
a coupling member (8, Figures 4A-C and Figure 5A and Col. 5, lines 12-14 “releasing the coupling element 8 and the head structure 2 from the base structure 4”) for releasably coupling the attachment to a coupling structure (a base structure 4, Figure 5A) of a main housing (a handle structure of the device, Col. 4, lines 4-9 “a handle structure as a whole”) of the personal care device,
wherein the coupling member comprises a shaft element (Figure 4C, reproduced herein below) having a circumferential surface (an outer surface of the coupling element 8, Figure 5A) and a central axis (see Figure 5A and Figure 4C below), the shaft element protruding from the attachment in a direction away from the at least one treatment member (Figure 5A), and having at least one coupling recess (16, Figure 5A) arranged in a portion of the circumferential surface which is convex at least when seen in a cross-section of the shaft element perpendicular to the central axis (Figure 5A, since the coupling member 8 is a cylindrical shape, the outer surface of the coupling member 8 is convex when seen in a cross-section of the shaft element perpendicular to the central axis) and
wherein the at least one coupling recess (16, Figure 4C, reproduced herein below), when seen in the cross-section of the shaft element perpendicular to the central axis, has a central portion and first and second side portions arranged on opposite sides of the central portion, each of first and second side portions extending from the central portion up to an end point of the coupling recess (Figure 4C below, each of first and second side portions extend from the central portion to an end point. Examiner notes that as claim is written, Applicant claims three portions of the coupling recess, thus Westerhof’ Figure 4C below, the first, second, and central portions of the coupling recess meet these limitations),
wherein the at least one coupling recess has a sloped surface (16A) arranged in at least the central portion (Figure 4C below and se Figure 5A for a slope surface where a spring element 10 contacts with), the sloped surface being inclined towards the treatment member when seen in a direction from the circumferential surface towards the central axis (Figure 5A below, the slope surface 16A is inclined towards the shaving head or the head structure 2 when seen in a direction from the circumferential surface towards the central axis), and
wherein at least one of the first and second side portions of the coupling recess is recessed relative to the sloped surface when seen in a direction parallel to the central axis (as the claim is written, the claim does not define how the at least one of the first and second side portions is recessed relative to the sloped surface; Westerhof’s Figure 4C below and 5A, the sloped surface 16A is formed the coupling recess 16, which has the first and second side portions and the central portion; the first and second side portions are recessed relative to the sloped surface of the central portion when seen in a direction parallel to the central axis).

    PNG
    media_image3.png
    584
    735
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    751
    790
    media_image4.png
    Greyscale

Regarding claim 9, Westerhof shows that the sloped surface is plane (Figures 3-4B, 5A, the slope surface 16A is plane).
Regarding claim 11, as best understood, Westerhof shows that the shaft element comprises two coupling recesses (Figures 4A and 5A, there are two recesses 16 and opposite to each other) arranged on regions of the circumferential surface of the shaft element which are mutually opposite relative to the central axis (Figures 4A and 5A above).
Regarding claim 12, Westerhof shows that the attachment, when coupled to the personal care device, is “solely” supported by the coupling member and (Figure 5A, there is only the coupling element 8 coupled to the base structure 4).
Regarding claim 13, Westerhof shows that a collar (14, Figure 5A) is provided around the shaft element.
Regarding claim 14, as best understood, Westerhof shows a personal care device (Figure 1, a shaving device) comprising:
an attachment (a head structure 2, Figure 1), having at least one treatment member (shaving heads 30A-C) for performing a treatment action (shaving), and a coupling member (8, Figures 4A-C and Figure 5A and Col. 5, lines 12-14 “releasing the coupling element 8 and the head structure 2 from the base structure 4”) for releasablv coupling the attachment to a coupling structure (a base structure 4, Figure 5A) of a main housing of the personal care device (a handle structure of the device, Col. 4, lines 4-9 “a handle structure as a whole”),
the main housing comprising the coupling structure (4, Figure 5A) for releasably coupling with the coupling member of the attachment (see the discussion in claim 1 above);
a drive shaft (22, Figure 5A and Col. 5, lines 51-52 “a drive shaft 22 for driving the shaving heads”) for driving the at least one treatment member of the attachment; and
drive means (Col. 3, line 65 “a motor”) for driving the drive shaft, 
wherein the coupling structure comprises:
“a shaft element (see Figure 4C above) having a circumferential surface and a central axis, the shaft element protruding from the attachment in a direction away from the at least one treatment member, and having at least one coupling recess arranged in a portion of the circumferential surface which is convex at least when seen in a cross-section of the shaft element perpendicular to the central axis”. See all of these limitations as stated in claim 1 above,
a retaining recess (18) for receiving the shaft element of the coupling member, and
at least one spring element (10) for engagement with a sloped surface (16A, Figure 5A) of the at least one coupling recess of the shaft element to establish a releasable coupling between the attachment and the main housing (see the “releasably coupling” discussion in claim 1 above),
wherein the at least one coupling recess (16), when seen in the cross-section of the shaft element perpendicular to the central axis, has a central portion and first and second side portions arranged on opposite sides of the central portion, each of first and second side portions extending from the central portion up to an end point of the coupling recess (see all of these limitations as stated in claim 1 and Figures 4A, 5C above),
wherein the at least one coupling recess has the sloped surface (16A, Figure 5A) arranged in at least the central portion, the sloped surface being inclined towards the treatment member when seen in a direction from the circumferential surface towards the central axis (Figure 5A, the sloped surface 16A is inclined towards the shaving head when seen in a direction from the circumferential surface towards the central axis), and
wherein at least one of the first and second side portions of the coupling recess is recessed relative to the sloped surface, seen in a direction parallel to the central axis (as the claim is written, the claim does not define how the at least one of the first and second side portions is recessed relative to the sloped surface; Westerhof’s Figure 4C below and 5A, the sloped surface 16A is formed the coupling recess 16, which has the first and second side portions and the central portion; the first and second side portions are recessed relative to the sloped surface of the central portion when seen in a direction parallel to the central axis).
Regarding claim 15, Westerhof shows that the drive shaft (22, Figure 5A) extends, between the drive means and the attachment, through the shaft element (Figure 5A shows the drive shaft 22 between the base structure 4 and the shaving head and a top portion of the drive shaft extends out of the shaft element. Col. 3, lines 65-66 “a cutter…is configured to be driven by a motor means arranged in the base structure 4 in order to rotate and cut a hair”, thus, the drive shaft extends between the drive means or motor and the attachment or shaving head).
Regarding claim 19, Westerhof shows that the circumferential surface of the coupling member is convex at least when seen in a cross-section of the shaft element perpendicular to the central axis (Figure 5A, since the coupling member 8 is a cylindrical shape, the outer surface of the coupling member 8 is convex when seen in a cross-section of the shaft element perpendicular to the central axis).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3363312, US 20100058594, US RE48532, and US RE47515 show coupling members of shaving devices that have recesses and retainers (shafts), but they are not shown details of the recesses. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        2/17/2021